DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the correspondence filed on 07/21/2020. 
Information Disclosure Statement
The information disclosure statement (IDS), submitted on 08/05/2020, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Examiner’s Statement of Reasons for Allowance
Claims 1-20 are allowed.
The following is an Examiner’s statement of reasons for allowance:
The closest prior art includes Liebinger Portela et al. (US 2022/0019549; Hereinafter “Portela”), Ichihara et al. (US 2020/0264962; Hereinafter “Ichihara”), Louboutin et al. (US 2014/0196142; Hereinafter “Louboutin”), and England et al. (US 2016/0162419; Hereinafter “England”). However, none of Portela, Ichihara, Louboutin, and England teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims 1, 10, and 19. For example, none of the cited prior art teaches or suggest the steps of “receive a first data from the plurality of peripheral device hubs, wherein the first data comprises a plurality of device identifiers of a first peripheral device and a port identifier of the at least one port; communicate the first data to the manageability controller; receive at least one security action from the manageability controller, wherein the at least one security action is determined by the manageability controller based on comparison of the first data with a second data comprising a plurality of access control rules, wherein the at least one security action is linked to each access control rule, and wherein each access control rule has the port identifier of the at least one port, mapped to a plurality of predetermined device identifiers of a second peripheral device; and implement the at least one security action on the at least one port.” As a result, the claims are allowable over the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Giddins whose telephone number is (571)272-7993.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached at (571) 270-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NELSON S. GIDDINS/            Primary Examiner, Art Unit 2437